Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0135
              Lower Tribunal Nos. 13-18678 SP, 20-116 AP
                          ________________


         United Automobile Insurance Company, etc.,
                                  Appellant,

                                     vs.

                 Skylake Medical Center, Inc., etc.,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Patricia
Marino Pedraza, Judge.

     Michael J. Neimand, for appellant.

     Todd Landau, P.A., and Todd Landau (Hollywood), for appellee.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.